Exhibit 10.3
















RESERVE AND SECURITY AGREEMENT




BETWEEN




TALON FIRST TRUST, LLC

(Borrower)




AND




RCC REAL ESTATE, INC.

 (Lender)

















--------------------------------------------------------------------------------







Table of Contents







 

 

Page

 

 

 

1.

Defined Terms

1

2.

Reserves Generally

2

3.

Requisitions.

2

4.

Replacement Reserve

3

5.

Intentionally Omitted

4

6.

TI/LC Reserve

5

7.

Intentionally Omitted

8

8.

Intentionally Omitted

8

9.

Intentionally Omitted

8

10.

Reserves as Additional Security/Application of Reserves Upon Default

8

11.

Performance of Work

9

12.

Event of Default; Remedies

11

13.

Remedies Cumulative

12

14.

Enforcement of Agreement

12

15.

Indemnification

12

16.

Borrower’s Records

12

17.

Fees and Expenses

12

18.

No Third Party Beneficiary

13

19.

No Agency or Partnership

13

20.

Assumption of Loan; Transfer of Interests in Borrower; Subordinate Mortgage Lien

13

21.

CHOICE OF LAW

13

22.

Termination of Reserves

14

23.

Notices

14

24.

No Oral Change

14

25.

Liability

14

26.

Inapplicable Provisions

14

27.

Headings

14

28.

Duplicate Originals; Counterparts

14

29.

Number and Gender

14

30.

Miscellaneous

14

31.

Exculpation

15







EXHIBITS




EXHIBIT A

LIST OF MAINTENANCE REPAIRS

EXHIBIT B

EXCLUSIONS FROM MAINTENANCE REPAIRS

EXHIBIT C

INTENTIONALLY OMITTED

EXHIBIT D

FORM OF REQUISITION





i




--------------------------------------------------------------------------------










RESERVE AND SECURITY AGREEMENT

THIS RESERVE AND SECURITY AGREEMENT (“Agreement”) is made as of the 2nd day of
July, 2014, by TALON FIRST TRUST, LLC, a Delaware limited liability company,
having its principal place of business at c/o Talon Real Estate Holding Corp.,
5500 Wayzata Blvd, Suite 1070, Minneapolis, Minnesota 55416 (“Borrower”), and
RCC REAL ESTATE, INC., a Delaware corporation, having an address at 712 Fifth
Avenue, New York, New York 10019, and its successors and assigns (collectively,
“Lender”).

RECITALS:

I.

Borrower by its promissory note of even date herewith given to Lender (the note
together with all extensions, renewals, modifications, substitutions and
amendments thereof shall collectively be referred to as the “Note”) is indebted
to Lender in the maximum principal sum of THIRTY-THREE MILLION AND 00/100
DOLLARS ($33,000,000.00)  in lawful money of the United States of America, with
interest from the date thereof at the rates set forth in the Note (the
indebtedness evidenced by the Note, together with such interest accrued thereon,
shall collectively be referred to as the “Loan”), principal and interest to be
payable in accordance with the terms and conditions provided in the Note.

II.

The Loan is secured by, among other things, a Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing (as amended, supplemented,
restated, replaced or otherwise modified from time to time, the “Security
Instrument”) dated as of the date hereof in the maximum principal sum of
THIRTY-THREE MILLION AND 00/100 DOLLARS ($33,000,000.00) given by Borrower to
(or for the benefit of) Lender, which grants Lender a first lien on the property
encumbered thereby (the “Property”).  All and any of the documents including the
Note, the Security Instrument and this Agreement now or hereafter executed
and/or delivered by Borrower and/or others and by or in favor of Lender, in
connection with the Loan, as the same may be amended, restated, supplemented, or
otherwise modified from time to time, are collectively referred to herein as the
“Loan Documents.”  

III.

Lender requires, as a condition to the making of the Loan, that Borrower enter
into this Agreement and make certain deposits with Lender as provided in this
Agreement as additional security for all of Borrower’s obligations under the
Loan Documents.

AGREEMENT:

1.

Defined Terms:  For all purposes of this Agreement, except as otherwise
expressly provided herein or unless the context clearly indicates a contrary
intent:




“Approved Tenant Work Applicable Retainage” shall mean an amount equal to the
amount of retainage required by the terms of the contracts relating to the
applicable Approved Tenant Work, or in the case of Approved Tenant Work being
constructed by the Tenant, by the terms of the applicable Lease.

“Default” shall mean an event which, with notice, the passage of time, or both,
would constitute an Event of Default.

“Lender” shall mean Lender, as defined above, and any and all of its agents
including, without limitation, any servicer of the Loan.

“Lender’s Consultant” shall mean an independent consulting engineer selected by
Lender.

“Lien Waivers” shall mean contractors waivers of liens and subordination in
commercially reasonable form and acceptable to the issuer of the title insurance
policy to insure the priority of each and every Advance (or, if applicable,
other disbursements hereunder) providing that the general contractor has been
paid for all





1




--------------------------------------------------------------------------------







work except as provided for in the subject requisition or agreed-upon retainage,
waiving all Lien rights for work completed except for rights relating to the
requisitioned payment or future work to be performed.

“Maintenance Repairs” shall mean, collectively, the costs described on Exhibit A
attached hereto and made a part of this Agreement.

“Minimum Disbursement Amount” shall mean an amount equal or greater than the
lesser of (i) $5,000.00 or (ii) the total cost of the Work for which the
disbursement is requested (or lesser amount if the total remaining balance of
the applicable Reserve is less than the Minimum Disbursement Amount, in which
case only one disbursement of the amount remaining in the applicable Reserve
Account shall be made).

“Replacements” shall mean the Maintenance Repairs.

“Requisition” shall mean a written request for the release of Reserves in the
form attached hereto as Exhibit D.

“Reserves” shall mean the Replacement Reserve and the TI/LC Reserve.

“Reserve Accounts” shall mean the Replacement Reserve Account and the TI/LC
Reserve Account.

“Tenant Plans” shall mean each set of plans and specifications prepared in
respect of any applicable Approved Tenant Work.

“TI/LC Costs” shall mean actual out-of-pocket expenses incurred by Borrower in
performing any applicable Approved Tenant Work and Approved Leasing Expenses
which have been approved by Lender or is otherwise permitted under the Loan
Documents.

“Work” shall mean, collectively, the Replacements and the Approved Tenant Work.

All capitalized terms not otherwise defined herein shall have the meanings
ascribed to such terms in the Note or the Security Instrument.  Whenever used,
the singular number shall include the plural, the plural number shall include
the singular, and the words “Lender” and “Borrower” shall include their
respective successors, assigns, heirs, executors and administrators.

2.

Reserves Generally.

(a)

The Reserves shall not constitute a trust fund and may be commingled with other
monies held by Lender. Lender or a designated representative of Lender shall
have the sole right to make withdrawals from the Reserve Accounts.

(b)

If at any time the undisbursed balance of any Reserve shall not, in the
reasonable opinion of Lender, be sufficient to pay any amounts designated to be
paid from such Reserve Borrower shall either (i) deposit the deficiency (the
“Deficiency”), in cash, with Lender or (ii) expend its own funds in an aggregate
amount equal to the Deficiency, in either case before any further disbursements
from the Reserve shall be made.  Any Deficiency deposited with Lender shall be
held by Lender in the applicable Reserve Account and shall be disbursed for
expenditures on the same terms and conditions set forth herein.  Until so
disbursed pursuant to this Agreement the Deficiency shall constitute additional
security for the Debt and the other obligations of the Borrower under the Loan
Documents.  Notwithstanding the foregoing, in the event Lender later reasonably
determines, in its reasonable discretion, that any Deficiency deposited by
Borrower exceeds the amount then determined to be necessary to cover anticipated
expenditures and so long as no monetary or material non-monetary Default or
Event of Default then exists, Lender will release such excess amount not to
exceed the amount of the Deficiency to Borrower within ten (10) Business Days
after Borrower’s written request to Lender therefor.

3.

Requisitions.  Subject to the satisfaction of the conditions precedent to
disbursement set forth in this Agreement, Lender shall make disbursements from
the Reserves, but no more frequently than once in any





2




--------------------------------------------------------------------------------







calendar month, upon receipt of a Requisition.  Each Requisition shall be for an
amount not less than the Minimum Disbursement Amount.  To the extent a
disbursement from a Reserve is intended to pay contractors and other persons who
have not yet been paid by Borrower, such disbursements shall constitute a trust
fund in the possession of Borrower for the benefit of such contractors and other
persons and shall be promptly applied by Borrower to the payment due to such
contractors and other persons.

4.

Replacement Reserve.  

(a)

Replacement Reserve Account; Replacement Reserve.

(i)

On or prior to the date hereof, Borrower shall deposit with Lender the sum of
$11,203.62 (the “Initial Replacement Deposit”).

(ii)

On each Payment Date, and on the date hereof, Borrower shall deposit with Lender
the sum of $11,203.62 (the “Monthly Deposit”).    Notwithstanding the foregoing,
the amount of the Monthly Deposit may be increased by Lender, in Lender’s
reasonable discretion, at any time, including, without limitation, in accordance
with the provisions hereof.

(iii)

Intentionally Omitted.

(iv)

Lender shall deposit the Initial Replacement Deposit and each Monthly Deposit,
as received, into an escrow account (the “Replacement Reserve Account”).  All
funds deposited into the Replacement Reserve Account are referred to herein
collectively as the “Replacement Reserve.”

(b)

Disbursements from the Replacement Reserve.

(i)

Upon receipt of a Requisition therefor and the satisfaction of all conditions
precedent set forth below, Lender shall make disbursements from the Replacement
Reserve to reimburse Borrower or to fund payment due to third parties for the
Replacements in accordance with the provisions hereof.  Notwithstanding anything
contained herein to the contrary, Lender shall not be obligated to make
disbursements from the Replacement Reserve to reimburse Borrower or to fund
payment due to third parties for the costs described on Exhibit B hereto.

(ii)

Notwithstanding anything to the contrary contained herein, Lender’s obligation
to make any disbursement from the Replacement Reserve shall be subject to the
satisfaction of each of the following conditions precedent:

(A)

Both on the date the Requisition is received by Lender and on the date which
such disbursement is to be made, no monetary or material non-monetary Default or
Event of Default shall have occurred and be continuing;

(B)

Lender shall have received an Officer’s Certificate setting forth in reasonable
detail, and in form and substance satisfactory to Lender, the Replacements for
which such disbursement is to be made, together with invoices and other
documentation evidencing the incurrence thereof;

(C)

Lender shall have received satisfactory evidence that all permits, licenses and
approvals required for the Replacements for which such disbursement is to be
made have been obtained and are in full force and effect, and Lender shall have
received copies of any such permits, licenses and/or approvals;

(D)

Upon request by Lender, in connection with any Work, Lender shall have received
(i) a title report, a notice of title continuation or title endorsement, as
appropriate, showing that since the making of any prior disbursement there has
been no change in the state of title to the Property and no survey exceptions
with respect to the Property not theretofore approved





3




--------------------------------------------------------------------------------







by Lender in its reasonable discretion, and that no mechanic’s liens or other
liens have been filed and remain filed with respect to the Property other than
Permitted Encumbrances, and (ii) an endorsement to the title insurance policy,
which endorsement shall have the effect of (A) updating the date of such title
insurance policy to the date of the making of such disbursement and (B)
increasing the coverage of such title insurance policy by an amount equal to the
amount of such disbursement, if necessary;

(E)

With respect to any Work, Lender shall have received and approved all plans and
specifications, construction budgets and schedules, engineering and other
professionals’ reports, the general construction agreement, the architect’s
and/or engineer’s agreement(s) and all other material agreements relating to the
Replacements for which such disbursement is to be made;

(F)

Lender shall have received such affidavits and certificates as to such matters
as Lender may reasonably request, including, without limitation, at Borrower’s
expense, one or more inspections and/or certificates of completion by an
appropriate independent, qualified professional (e.g., architect, engineer,
consultant) approved by Lender in connection with (A) any structural repair or
improvement, or (B) any replacement or repair of a major component or element of
any part of the Property that (1) all of the Replacements to be paid with the
proceeds of such disbursement have been completed in compliance with the
approved plans and specifications and Applicable Laws, (2) such disbursement is
required to reimburse payments of Replacements to, or to pay costs due to,
contractors, subcontractors, materialmen, laborers, engineers, architects or
other persons rendering services or materials or paying for such Replacements,
(3) the amount of such disbursement, when added to all disbursements from the
Replacement Reserve previously disbursed by Lender on account of the
Replacements, does not exceed the aggregate cost of all Replacements performed
to the date of such certificate, and (4) the amount of the Replacement Reserve,
together with the remaining Monthly Deposits to be made by Borrower during the
balance of the term of the Loan will be sufficient, as reasonably determined by
Lender, to pay for the completion of the Replacements;

(G)

Lender shall have received Lien Waivers for previously completed Replacements;
and

(H)

Upon request by Lender, in connection with any Work, Lender shall have received
fully paid payment and performance bonds from the general contractor naming
Lender as dual obligee and otherwise in form and content acceptable to Lender.

(iii)

Notwithstanding anything to the contrary contained herein, if (A) the time
required to complete a Replacement exceeds one (1) month, (B) the contractor
performing a Replacement requires periodic payments pursuant to terms of a
written contract and (C) the total cost of such Replacement exceeds $25,000,
then a request for reimbursement from the Replacement Reserve may be made after
completion of a portion of the Work under such contract, provided (1) such
contract requires payment upon completion of such portion of the Work, (2) the
materials for which the request is made are on site at the Property and are
properly secured or have been installed in the Property, (3) all other
conditions in this Agreement for disbursement have been satisfied (including but
not limited to the conditions set forth in Section 4(b)(ii) above), (4) funds
remaining in the Replacement Reserve are, in Lender’s sole, but good faith
judgment, sufficient to complete such Replacement and the other Replacements
when required, (5) the cost of the portion of the Replacements completed under
such contract exceeds $5,000, and (6) each contractor or subcontractor receiving
payments under such contract shall provide Lien Waivers with respect to amounts
which have been paid to that contractor or subcontractor.

5.

Intentionally Omitted.





4




--------------------------------------------------------------------------------










6.

TI/LC Reserve.

(a)

TI/LC Reserve Account; TI/LC Reserve. Lender shall deposit the proceeds of each
TI/LC Advance, as received pursuant to the Note, into an escrow account (the
“TI/LC Reserve Account”).  In addition, on the date hereof, Borrower shall
deliver the sum of $750,000 to Lender for deposit into the TI/LC Reserve
Account.  On (i) each of the first twelve (12) Payment Dates, Borrower shall
deliver to Lender for deposit into the TI/LC Reserve Account the sum of
$104,166.66 and (ii) on the thirteenth (13th) Payment Date and each Payment Date
thereafter occurring prior to the Maturity Date, Borrower shall deliver to
Lender for deposit into the TI/LC Reserve Account the sum of $62,500.00 (each
such deposit, the “Monthly Leasing Deposit”).   All funds deposited into the
TI/LC Reserve Account are referred to herein collectively as the “TI/LC
Reserve.”

(b)

Disbursements from the TI/LC Reserve Account.

(i)

Upon receipt of a Requisition therefor and satisfaction of all applicable
conditions precedent set forth below, Lender shall disburse amounts from the
TI/LC Reserve necessary to reimburse Borrower or to fund payment due to third
parties for Approved Tenant Work Expenses and Approved Leasing Expenses.

(ii)

Notwithstanding anything to the contrary contained herein, Lender’s obligation
to make any disbursement from the TI/LC Reserve for payment of Approved Tenant
Work Expenses (but not otherwise) shall be subject to the satisfaction of each
of the following conditions precedent:

(A)

Both on the date the Requisition is received by Lender and on the date which
such disbursement is to be made, no monetary or material non-monetary Default or
Default or Event of Default shall have occurred and be continuing;

(B)

Lender shall have received an Officer’s Certificate setting forth in reasonable
detail, and in form and substance satisfactory to Lender, the Approved Tenant
Work Expenses to be funded with such proceeds, together with invoices and other
documentation evidencing the incurrence thereof;

(C)

Lender shall have received copies of all permits, approvals and authorizations
required by any governmental authority for the construction of such Approved
Tenant Work;

(D)

Upon request by Lender, with respect to Approved Tenant Work, Lender shall have
received (i) a title report, a notice of title continuation or title
endorsement, as appropriate, showing that since the making of any prior
disbursement there has been no change in the state of title to the Property and
no survey exceptions with respect to the Property not theretofore approved by
Lender, and that no mechanic’s liens or other liens have been filed and remain
filed with respect to the Property other than Permitted Encumbrances, and (ii)
an endorsement to the title insurance policy, which endorsement shall have the
effect of (A) updating the date of such title insurance policy to the date of
the making of such disbursement and (B) increasing the coverage of such title
insurance policy by an amount equal to the amount of such disbursement, if
necessary;

(E)

Lender shall have approved the subject Lease, or if Lender’s express approval of
such Lease is not required under the Loan Documents, such Lease, and the use and
the tenant thereunder shall comply with the requirements of the Loan Documents
and there shall be no monetary or material non-monetary default by Borrower or
such tenant under such Lease, as determined by Lender in its sole, but good
faith discretion;





5




--------------------------------------------------------------------------------







(F)

With respect to each Lease for which Approved Tenant Work Expenses are being
requested, (i) Lender shall have received a copy of the Tenant Budget (as
defined in the Note) showing (A) the amount of Approved Tenant Work Expenses
incurred through and including the date of such disbursement and the
corresponding line items relating thereto, and (B) the remaining budgeted
Approved Tenant Work Expenses and the corresponding line items relating thereto,
and (C) such other documents relating to such disbursement as Lender may
reasonably request; (ii) Lender shall have received evidence reasonably
satisfactory to Lender that (A) the tenant under the applicable Lease relating
to the Approved Tenant Work has expended in full (on the expenses set forth in
the applicable Tenant Budget) any sums required to be so expended by such tenant
at that time under the applicable Lease and (B) Borrower is obligated under the
Lease to make any such proceeds to or for the benefit of the tenant thereunder,
and the tenant is otherwise not then in default under such Lease with respect to
any monetary or material non-monetary default; (iii) Lender and Lender’s
Consultant shall have approved (such approval not to be unreasonably withheld or
delayed) the general contractor performing the Approved Tenant Work and the
contracts with respect to such general contractors prior to the commencement of
such Approved Tenant Work; and (iv) upon Lender’s request, deliver to Lender the
Tenant Plans prepared with respect to such Approved Tenant Work and the Tenant
Budget for such Approved Tenant Work;

(G)

Lender shall have received such affidavits and certificates as to such matters
with respect to Approved Tenant Work as Lender may reasonably request,
including, without limitation, certificates of the approved architect or
engineer, or of Lender’s Consultant that (A) all of the Approved Tenant Work
performed has been completed in compliance with the applicable Tenant Plans and
applicable legal requirements, (B) such disbursement is required to reimburse
payments of Approved Tenant Work Expenses to, or to pay Approved Tenant Work
Expenses due to, contractors, subcontractors, materialmen, laborers, engineers,
architects or other persons rendering services or materials or paying for such
Approved Tenant Work, (C) such disbursement, when added to all disbursements
previously made by Lender on account of the applicable Approved Tenant Work,
does not exceed the Approved Tenant Work Expenses of such Approved Tenant Work
performed to the date of such certificate, and (D) the amount of the TI/LC
Portion allocated to such Approved Tenant Work as set forth in the applicable
Tenant Budget remaining unfunded, together with all other amounts held in the
TI/LC Reserve Account allocated therefor, after such disbursement will be
sufficient, as reasonably determined by Lender, to pay for the Approved Tenant
Work Expenses necessary for the completion of such Approved Tenant Work; and

(H)

Lender shall have received Lien Waivers for all previously completed Approved
Tenant Work.

(iii)

Notwithstanding anything to the contrary contained herein, Lender’s obligation
to make any disbursement from the TI/LC Reserve for payment of Approved Leasing
Expenses (but not otherwise) shall be subject to the satisfaction of each of the
following additional conditions precedent:

(A)

Reserved;

(B)

Lender shall have approved the subject Lease, or if Lender’s express approval of
such Lease is not required under the Loan Documents, such Lease, and the use and
the tenant thereunder shall comply with the requirements of the Loan Documents
and there shall be no monetary or material non-monetary default by Borrower or
such tenant under such Lease, as determined by Lender in its sole, but good
faith discretion; and

(C)

Lender shall have received (A) an Officer’s Certificate (1) stating that the
items to be funded with such proceeds are Approved Leasing Expenses and a
description in reasonable detail thereof and attaching invoices and other
documentation evidencing the incurrence thereof, (2) stating that each person
for which such disbursement is requested has been





6




--------------------------------------------------------------------------------







paid in full or will be paid in full upon such disbursement, (3) stating that
the Approved Leasing Expenses to be funded have not been the subject of a
previous disbursement from the TI/LC Reserve, (4) stating that all previous
disbursements from the TI/LC Reserve in respect of Approved Leasing Expenses
have actually been used to pay the previously identified Approved Leasing
Expenses, and (5) stating that all outstanding trade payables (other than those
to be paid from such disbursement) have been paid in full, (B) evidence of
payment satisfactory to Lender, (C) if requested by Lender, copies of any
commission agreement and other documents relating to such proceeds, and (D) such
other evidence as Lender shall reasonably request to demonstrate that the
Approved Leasing Expenses to be funded with such disbursement are paid for or
will be paid upon such disbursement.

(iv)

Notwithstanding anything to the contrary contained herein, in no event shall
Lender have any obligation to make any disbursement from the TI/LC Reserve to
the payment of Approved Tenant Work Expenses or Approved Leasing Expenses to the
extent such disbursement is:

(A)

in respect of any items for which funds have been disbursed or otherwise
provided for pursuant to the Cash Management Agreement or any other provision of
this Agreement or the other Loan Documents;

(B)

for Approved Leasing Expenses to be utilized for tenant improvement allowances
and Approved Tenant Work Expenses, in either case, in excess of the amounts per
square foot set forth below:

Lease Term

 

New

 

Renewal

5 Year

 

$15.00

 

$10.00

7 Year

 

$20.00

 

$10.00




(C)

for Approved Leasing Expenses to be utilized for leasing commissions in excess
of the amounts per square foot set forth below:

Lease Term

 

New

 

Renewal

5 Year

 

$3.50

 

$3.50

7 Year

 

$5.00

 

$5.00




(D)

with respect to a Lease where the base rent is less than $9 per rentable square
foot on a triple net basis; and/or

(E)

for Approved Tenant Work in excess of an amount equal to the costs actually
incurred from time to time for work in place, as certified by Lender’s
Consultant, minus the Approved Tenant Work Applicable Retainage.  If the
Approved Tenant Work is being constructed by Borrower, the Approved Tenant Work
Applicable Retainage shall not be released until Lender’s Consultant certifies
to Lender that the applicable Approved Tenant Work has been completed in
accordance with the provisions of the Loan Documents and that all approvals
necessary for the occupancy and use of the leased premises have been obtained
from all appropriate governmental authorities and quasi-governmental
authorities, and Lender receives evidence reasonably satisfactory to Lender that
the Approved Tenant Work Expenses relating to such Approved Tenant Work have
been paid in full or will be paid in full out of the Approved Tenant Work
Applicable Retainage; provided, however, Lender will disburse, subject to and in
accordance with the terms hereof, the portion of the Approved Tenant Work
Applicable Retainage being held with respect to any contractor, subcontractor or
materialman upon completion of the Approved Tenant Work to be performed by such
contractor, subcontractor or materialman as long as (x) Lender’s Consultant
certifies to Lender that the contractor, subcontractor or materialman has
satisfactorily completed all Approved Tenant Work for which such person is
responsible and has supplied all materials in accordance with the provisions of
the contractor’s, subcontractor’s or materialman’s contract, and (y) the
contractor, subcontractor or materialman delivers Lien





7




--------------------------------------------------------------------------------







Waivers and evidence of payment in full of all sums due to the contractor,
subcontractor or materialman as may be reasonably requested by Lender or by the
title company issuing the title insurance policy insuring the lien of the
Security Instrument.

Notwithstanding anything to the contrary contained in the Loan Documents,
provided no Event of Default is continuing, in the event Borrower, in accordance
with the terms of the Loan Documents, enters a Lease for the payment of tenant
improvement allowances, leasing commissions and Approved Tenant Work Expenses
which exceed the parameters set forth in clauses (iv)(B) and (C) above, provided
that, Borrower deposits with Lender funds from equity not derived from the
Property, the amount by which such tenant improvement allowances, leasing
commissions and Approved Tenant Work Expenses exceed such parameters, Borrower
shall be permitted to request disbursements from TI/LC Reserve for such expenses
up to the amounts set forth in clause (iv)(B) and (C) above, and such deposited
amounts shall be disbursed by Lender pursuant to the provisions of this Section
6.

7.

Intentionally Omitted.

8.

Intentionally Omitted.

9.

Intentionally Omitted.

10.

Reserves as Additional Security/Application of Reserves Upon Default.

(a)

 Borrower grants to Lender a first-priority perfected security interest in the
Reserves and any and all monies now or hereafter deposited in the Reserve
Accounts as additional security for payment of the Debt.  Until expended or
applied in accordance with this Agreement, the Reserves shall constitute
additional security for the Debt.  During the continuance of an Event of
Default, Lender may, in addition to any and all other rights and remedies
available to Lender, apply any sums then present in the Reserve Accounts to the
payment of the Debt in any order in its sole discretion.  Any interest that
accrues on the Replacement Reserve and the TI/LC Reserve shall be for the
benefit of Borrower.  Borrower shall be responsible for payment of any federal,
state or local income or other tax applicable to the interest earned on the
Reserves.  Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in the Reserve
Accounts or the monies deposited therein or permit any lien or encumbrance to
attach thereto, or any levy to be made thereon, or any UCC 1 Financing
Statements, except those naming Lender as the secured party, to be filed with
respect thereto.  Lender shall not be liable for any loss sustained on the
investment of any funds constituting the Reserves.

(b)

The funds held in the Reserves are pledged as additional security for the
indebtedness evidenced by the Note and secured by the Security Instrument.  Upon
the occurrence and during the continuance of an Event of Default (A) Borrower
shall immediately lose all of its rights to receive disbursements from the
Reserves unless and until all amounts secured by the Security Instrument have
been paid in full and the lien of the Security Instrument has been released or
assigned by Lender, and (B) Lender may in its sole and absolute discretion, use
the Reserves (or any portion thereof) for any purpose, including but not limited
to (l) repayment of any indebtedness secured by the Security Instrument,
including but not limited to principal prepayments and the prepayment premium
applicable to such full or partial prepayments (as applicable); provided,
however, that such application of funds shall not cure or be deemed to cure any
Default or Event of Default; (2) reimbursement of Lender for all losses and
expenses (including, without limitation, reasonable legal fees) suffered or
incurred by Lender as a result of such Default or Event of Default; (3)
completion of the Work as provided in Section 11(a), or for any other repair or
replacement to the Property; or (4) payment of any amount expended in exercising
(and exercise) all rights and remedies available to Lender at law or in equity
or under this Agreement or under any of the other Loan Documents.

(c)

Nothing in this Agreement or the Security Instrument shall obligate Lender to
apply all or any portion of any Reserve on account of any Event of Default by
Borrower or to repayment of the indebtedness secured by the Security Instrument
or in any specific order of priority. Nothing contained in this Agreement shall
in any manner whatsoever alter, impair or affect the obligations of Borrower, or
relieve Borrower of any of its obligations to make payments and perform all of
its other obligations required under the Loan Documents.





8




--------------------------------------------------------------------------------







11.

Performance of Work.

(a)

Workmanlike Completion; Additional Replacements.

(i)

Borrower shall cause all Work to be completed diligently and as soon are
reasonably practicable and in a good and workman like manner in order to keep
the Property in good order and repair and in a good marketable condition and to
keep the Property or any portion thereof from deteriorating.

(ii)

Lender shall have the right to approve all contracts or work orders with
materialmen, mechanics, suppliers, subcontractors, contractors or other parties
providing labor or materials in connection with the Work or series of related
Work costing in excess of $25,000.00, which approval shall not be unreasonably
withheld or delayed. Upon Lender’s request, Borrower shall assign any contract
or subcontract to Lender.

(iii)

In the event Lender reasonably determines that any Work is not being performed
in a workmanlike or timely manner or that any Work has not been completed in a
workmanlike and timely manner, and Borrower fails to correct such condition
within ten (10) days of Lender’s notice to Borrower of such determination,
Lender shall have the option to withhold disbursement for such unsatisfactory
Work and to proceed under existing contracts or to contract with third parties
to complete such Work and to apply the applicable Reserve toward the labor and
materials necessary to complete such Work, in each case upon providing prior
notice to Borrower, and to exercise any and all other remedies available to
Lender upon the occurrence of an Event of Default (as hereinafter defined).

(iv)

Borrower will upon demand of Lender, correct any structural defect in the Work
or any material departure from the plans and specifications not approved in
writing by Lender.  The making of any disbursement from the Reserves shall not
constitute a waiver of Lender’s right to require compliance with this covenant.
 Neither Lender nor the Lender’s Consultant nor any other Person shall have any
affirmative duty to Borrower or to any third party to inspect for said defects
or departure from the plans and specifications or to call them to the attention
of Borrower or anyone else and the failure to do so shall in no event give rise
to any claim or liability to or on the part of any party, it being understood
that inspections by Lender’s Consultant are solely for the benefit of Lender.

(v)

If at any time during the term of the Loan, Lender reasonably determines that
replacements are advisable to keep the Property in good order and repair and in
good marketable condition, or to prevent deterioration of the Property or if any
major building systems or components (e.g., roof, HVAC system) will reach the
end of its useful life within two (2) years of the date of any inspection by
Lender, Lender may send Borrower written notice of the need for making such
replacements (the “Designated Replacements”). Borrower shall promptly commence
making such Designated Replacements in accordance with all the requirements of
this Agreement.  Additional sums from the Replacement Reserve shall be made
available to Borrower to make such Designated Replacements only pursuant to the
terms hereof.  If Borrower fails to commence, within thirty (30) days after
receipt of such notice or such later commencement date as may be specified in
such notice, such Designated Replacements and/or fails to diligently pursue
completion of such Designated Replacements, such failure shall be an Event of
Default under this Agreement, and, in addition to all other rights Lender may
have under this Agreement upon an Event of Default (including but not limited to
Lender’s rights under Section 12(b)  of this Agreement) and under the Loan
Documents, Lender may contract with third parties to make such Designated
Replacements and may at its sole discretion (A) apply the funds in the
Replacement Reserve toward the labor and materials necessary to complete such
Designated Replacements, or (B) demand payment of such Designated Replacements
from Borrower.  Except for Section 4, all references in this Agreement to
“Replacements” shall include the “Designated Replacements,” as applicable.

(vi)

In order to facilitate Lender’s completion of the Work pursuant to this Section
11, Lender is granted the right, but not the obligation, to enter onto the
Property and perform any and all work and labor necessary to complete or perform
the Work and/or employ watchmen to protect the





9




--------------------------------------------------------------------------------







Property from damage.  All sums so expended by Lender pursuant to this Section
11 shall be deemed to have been advanced under the Loan to Borrower and secured
by the Security Instrument.  For this purpose Borrower constitutes and appoints
Lender its true and lawful attorney in fact, coupled with an interest, with full
power of substitution to complete or undertake the Work pursuant to this Section
11 in the name of Borrower and, pursuant to this Section 11, Borrower empowers
said attorney in fact as follows:

(A)

to use any funds in the applicable Reserve for the purpose of making or
completing the Work;

(B)

to make such additions, changes and corrections to the Work as shall be
necessary or desirable to complete the Work;

(C)

to employ such contractors, subcontractors, agents, architects, engineers and
consultants as shall be required for such purposes;

(D)

to pay, settle or compromise all existing bills and claims which are or may
become liens against the Property, or as may be necessary or desirable for the
completion of the Work, or for clearance of title in connection with the Work;

(E)

to execute all applications and certificates in the name of Borrower which may
be required by any of the contract documents;

(F)

to prosecute and defend all actions or proceedings in connection with the
Property or the rehabilitation and repair of the Property; and

(G)

to do any and every act which Borrower might do in its own behalf to fulfill the
terms of this Agreement.

(b)

Power of Attorney.  It is further understood and agreed that the power of
attorney granted pursuant to this Section 11, which shall be deemed to be a
power coupled with an interest, cannot be revoked.  Borrower specifically agrees
that all power granted to Lender under this Agreement, including without
limitation under this Section 11, may be assigned by Lender to its successors or
assigns as holder of the Note.

(i)

Nothing in this Section 11 shall be construed in such a way as to:

(A)

make Lender responsible for making or completing any Work;

(B)

require Lender to expend funds in addition to the Reserves to make or complete
any Work;

(C)

obligate Lender to proceed with any Work; or

(D)

obligate Lender to demand from Borrower additional sums to make or complete any
Work.

(c)

Entry Onto Property; Inspections.

(i)

Borrower shall permit Lender or Lender’s representatives (including an
independent person such as an engineer, architect, or consultant) or third
parties performing any Work pursuant to Sections 11(a)(iii), (iv) or (v) of this
Agreement to enter onto the Property during normal business hours (subject to
the rights of tenants under their Leases) (A) to inspect the condition of the
Property, (B) inspect the progress of any Work and all materials being used in
connection therewith, (C) to examine all plans and shop drawings relating to
such Work which are or may be kept at the Property, and (D) to complete any Work
made pursuant to Sections 11(a)(iii), (iv) and (v).  Borrower agrees to cause
all contractors and subcontractors to cooperate with Lender or Lender’s
representatives or such other persons





10




--------------------------------------------------------------------------------







described above in connection with inspections described in this Section 11(c)
or the completion of any Work pursuant to Sections 11(a)(iii), (iv) or (v).

(ii)

Lender may inspect the Property in connection with any Work prior to disbursing
funds from the applicable Reserve for such Work.  In addition to Lender’s costs
and expenses, Borrower shall pay Lender a reasonable inspection fee not
exceeding $750.00 for each such inspection by Lender.  Lender, at Borrower’s
expense, also may require an inspection by an appropriate independent qualified
professional selected by Lender and/or a copy of a certificate of completion by
an independent qualified professional acceptable to Lender prior to the
disbursement of any amounts from the applicable Reserve.

(d)

Lien Free Completion.  Subject to Borrower’s right to contest the same pursuant
to Section 3.12(b) of the Security Instrument, Borrower covenants and agrees
that each portion of the Work and all materials, equipment, fixtures, or any
other item comprising a part of any Work shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialman’s or
other liens (except Permitted Encumbrances).

(e)

Compliance with Laws and Insurance Requirements.

(i)

All Work shall comply with all Applicable Laws and applicable insurance
requirements including, without limitation, applicable building codes, special
use permits, environmental regulations, and requirements of insurance
underwriters.  Borrower shall pay all applicable fees and charges of such
authorities.

(ii)

In addition to any insurance required under the Security Instrument and any
applicable Lease, Borrower shall provide or cause to be provided workmen’s
compensation insurance, builder’s “all-risk’, and public liability insurance and
other insurance to the extent required under Applicable Law in connection with a
particular portion of the Work.  Borrower shall provide evidence reasonably
satisfactory to Lender of all insurance required hereunder and such policies
shall be in form and amount reasonably satisfactory to Lender.  All such
policies which can be endorsed with standard mortgagee clauses making loss
payable to Lender or its assigns shall be so endorsed.  If required by Lender,
the originals of such policies shall be delivered to Lender.

(f)

Completion of Work.  Lender’s approval of any plans for any Work, release of
funds from any Reserve, inspection of the Property by Lender or Lender’s agents,
or other acknowledgment of completion of any Work in a manner satisfactory to
Lender shall not be deemed an acknowledgment or warranty to any person that the
Work has been completed in accordance with applicable building, zoning or other
codes, ordinances, statutes, laws, regulations or requirements of any
governmental agency.

12.

Event of Default; Remedies.

(a)

Event of Default Under this Agreement.  An “Event of Default” shall occur under
this Agreement if (i) with respect to monetary obligations hereunder including
without limitation, any obligation to deposit any Deficiency or any portion of
any of the foregoing, Borrower fails to pay such obligation within five (5) days
after Lender’s demand therefor or (ii) with respect to non-monetary obligations,
Borrower fails to comply with any provision of this Agreement and such failure
is not cured within ten (10) days after notice from Lender or, if such failure
is not susceptible to cure within such ten (10) day period, such longer period
of time as is necessary for Borrower through the exercise of diligent efforts to
cure same; provided, however, that in no event shall Borrower have more than
sixty (60) days from such notice to effectuate such cure of such non-monetary
obligations. Borrower understands that an Event of Default under this Agreement
shall be an Event of Default under the terms of the other Loan Documents,
including, without limitation, under the Security Instrument, and that in
addition to the remedies specified in this Agreement, Lender shall be able to
exercise all of its rights and remedies under the other Loan Documents upon an
Event of Default.  An Event of Default under the Note, the Security Instrument
or any of the other Loan Documents shall be deemed an Event of Default
hereunder.





11




--------------------------------------------------------------------------------







(b)

Application of Reserves Upon Default.

(i)

The funds held in the Reserves are pledged as additional security for the
indebtedness evidenced by the Note and secured by the Security Instrument.  Upon
the occurrence of an Event of Default (A) Borrower shall immediately lose all of
its rights to receive disbursements from the Reserves unless and until all
amounts secured by the Security Instrument have been paid in full and the lien
of the Security Instrument has been released or assigned by Lender, and (B)
Lender may in its sole and absolute discretion, use the Reserves (or any portion
thereof) for any purpose, including but not limited to (l) repayment of any
indebtedness secured by the Security Instrument, including but not limited to
principal prepayments and the prepayment premium applicable to such full or
partial prepayments (as applicable); provided, however, that such application of
funds shall not cure or be deemed to cure any Default or Event of Default; (2)
reimbursement of Lender for all losses and expenses (including, without
limitation, reasonable legal fees) suffered or incurred by Lender as a result of
such Event of Default; (3) completion of the Work as provided in Section 11(a),
or for any other repair or replacement to the Property; or (4) payment of any
amount expended in exercising (and exercise) all rights and remedies available
to Lender at law or in equity or under this Agreement or under any of the other
Loan Documents.

(ii)

Nothing in this Agreement or the Security Instrument shall obligate Lender to
apply all or any portion of any Reserve on account of any Event of Default by
Borrower or to repayment of the indebtedness secured by the Security Instrument
or in any specific order of priority.

(c)

Borrower’s Other Obligations.  Nothing contained in this Agreement shall in any
manner whatsoever alter, impair or affect the obligations of Borrower, or
relieve Borrower of any of its obligations to make payments and perform all of
its other obligations required under the Loan Documents.

13.

Remedies Cumulative.  None of the rights and remedies herein conferred upon or
reserved to Lender under this Agreement is intended to be exclusive of any other
rights, and each and every right shall be cumulative and concurrent, and may be
enforced separately, successively or together, and may be exercised from time to
time as often as may be deemed necessary by Lender.

14.

Enforcement of Agreement.  This Agreement is executed by Borrower and Lender for
the benefit of Lender its successors and/or assigns.

15.

Indemnification.  Subject to the Article 15 of the Note, Borrower agrees to
indemnify Lender and to hold Lender harmless from and against any and all
actions, suits, claims, demands, liabilities, losses, damages, obligations and
costs and expenses (including litigation costs and reasonable attorneys’ fees
and expenses) arising from or in any way connected with the performance of any
Work or the holding or investment of any Reserve.  Borrower assigns to Lender
all rights and claims Borrower may have against all persons or entities
supplying labor or materials in connection with the Work; provided, however,
that Lender may not pursue any such right or claim unless an Event of Default
has occurred.

16.

Borrower’s Records.  Borrower shall furnish such financial statements, invoices,
records, papers and documents relating to the Property as Lender may reasonably
require from time to time to make the determinations permitted or required to be
made by Lender under this Agreement.

17.

Fees and Expenses.  In addition to any other fees payable by Borrower to Lender
in connection with the Loan and this Agreement (including, but not limited to,
the inspection fee set forth in Section 11(c)(ii)), Borrower shall pay within
five (5) days of request from Lender (a) all reasonable costs or expenses
incurred by Lender in connection with collecting, holding and disbursing the
Reserves pursuant to this Agreement, and (b) all reasonable fees, charges, costs
and expenses incurred by Lender in connection with inspections made by Lender or
Lender’s representatives in carrying out Lender’s responsibility to make certain
determinations under this Agreement.  Notwithstanding anything to the contrary
contained herein, Borrower shall be solely responsible for the payment of all
fees and expenses relating to title premiums and other title and survey charges
required by this Agreement.  Borrower’s obligations under this Section 17 are
subject to Article 15 of the Note.





12




--------------------------------------------------------------------------------







18.

No Third Party Beneficiary.  This Agreement is intended solely for the benefit
of Borrower and Lender and their respective successors and assigns, and no third
party shall have any rights or interest in any Reserve, this Agreement or any of
the other Loan Documents.  Nothing contained in this Agreement shall be deemed
or construed to create an obligation on the part of Lender to any third party,
nor shall any third party have a right to enforce against Lender any right that
Borrower may have under this Agreement.

19.

No Agency or Partnership.  Nothing contained in this Agreement shall constitute
Lender as a joint venturer, partner or agent of Borrower, or render Lender
liable for any debts, obligations, acts, omissions, representations, or
contracts of Borrower.

20.

Assumption of Loan; Transfer of Interests in Borrower; Subordinate Mortgage
Lien.

(a)

If, under the terms of the Security Instrument, Lender’s consent is required in
connection with (i) a transfer of all or part of the Property, or a transfer or
pledge of beneficial interest in Borrower or (ii) the placing of a subordinate
mortgage or deed of trust on the Property, Lender may review the amount of the
Reserves, the amount of the Monthly Deposits and Monthly Leasing Deposits and
the likely repairs and replacements required by the Property and the related
contingencies which may arise during the remaining term of the Loan.  Based on
that review, Lender may require an additional deposit to any Reserve and an
increase in the amount of the Monthly Deposits and Monthly Leasing Deposits as a
condition to Lender’s consent to such transfer or pledge, or the placing of such
subordinate lien on the Property.

(b)

If the Property is transferred in accordance with the provisions of the Security
Instrument and the obligations of Borrower under the Loan Documents are assumed
by the transferee of the Property, that transferee shall be required to assume
Borrower’s duties and obligations under this Agreement and shall be required to
execute and deliver to Lender such documents as Lender requires to effectuate
such assumption of duties and obligations.

(c)

If beneficial interests in Borrower are transferred such that Lender’s consent
is required under the Security Instrument, the purchasers of such interests
shall be required to execute and deliver to Lender such documents as Lender
requires to effectuate the continued obligations under this Agreement with
respect to the new entity or persons constituting Borrower.

(d)

In the event of any transfer described in Sections 20 (b) or (c) above, such
transfer and assumption shall not relieve the transferor of its obligations
under this Agreement or under any of the other Loan Documents, unless either (i)
Borrower has obtained the prior written consent of Lender to such transfer, or
(ii) such transfer is not an event which would enable Lender to accelerate the
indebtedness secured by the Security Instrument.

21.

CHOICE OF LAW.  THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE
BY BORROWER AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTE SECURED HEREBY WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE
THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
PRIORITY AND ENFORCEMENT OF THE PLEDGE OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED ACCORDING TO THE LAWS OF THE STATE WHERE THE RESERVE ACCOUNTS ARE
LOCATED, AND THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE
LIENS AND SECURITY INTERESTS CREATED PURSUANT TO THE LOAN DOCUMENTS WITH RESPECT
TO THE PROPERTY AND THE DETERMINATION OF DEFICIENCY JUDGMENTS SHALL BE GOVERNED
BY AND CONSTRUED





13




--------------------------------------------------------------------------------







ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER.  TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS
AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

22.

Termination of Reserves.  After (a) payment in full of all sums evidenced by the
Note and secured by the Security Instrument and release or assignment by Lender
of the lien of the Security Instrument, and (b) payment in full for all Work
completed or contracted to be performed prior to the date of the payment
described in (a), Lender shall disburse to Borrower all amounts remaining in the
Reserves.

23.

Notices.  Any notice, demand or other communication which any party may desire
or may be required to given to any other party shall be given as provided in the
Security Instrument.

24.

No Oral Change.  This Agreement, and any provisions hereof, may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act or failure to act on the part of Borrower or Lender, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

25.

Liability.  If Borrower consists of more than one person, the obligations and
liabilities of each such person hereunder shall be joint and several.  This
Agreement shall be binding upon and inure to the benefit of Borrower and Lender
and their respective successors and assigns forever.

26.

Inapplicable Provisions.  If any term, covenant or condition of this Agreement
is held to be invalid, illegal or unenforceable in any respect, this Agreement
shall be construed without such provision.

27.

Headings, etc.  The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

28.

Duplicate Originals; Counterparts.  This Agreement may be executed in any number
of duplicate originals and each duplicate original shall be deemed to be an
original.  This Agreement may be executed in several counterparts, each of which
counterparts shall be deemed an original instrument and all of which together
shall constitute a single Agreement.  The failure of any party hereto to execute
this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

29.

Number and Gender.  Whenever the context may require, any pronouns used herein
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural and vice versa.

30.

Miscellaneous.

(a)

Wherever pursuant to this Agreement (i) Lender exercises any right given to it
to approve or disapprove, (ii) any arrangement or term is to be satisfactory to
Lender, or (iii) any other decision or determination is to be made by Lender,
the decision of Lender to approve or disapprove, all decisions that arrangements
or terms are satisfactory or not satisfactory and all other decisions and
determinations made by Lender, shall be in the sole and absolute discretion of
Lender and shall be final and conclusive, except as may be otherwise expressly
and specifically provided herein.





14




--------------------------------------------------------------------------------







(b)

Wherever pursuant to this Agreement it is provided that Borrower pay any costs
and expenses, such costs and expenses shall include, but not be limited to,
reasonable legal fees and disbursements of Lender, whether retained firms, the
reimbursement for the expenses of in house staff or otherwise.

(c)

At Lender’s election, funds constituting any Reserve (including but not limited
to the Initial Replacement Deposit) may be applied by Lender to the payment of
costs and expenses required to be paid by Borrower hereunder, including, without
limitation, the cost of any inspections performed by Lender hereunder.

31.

Exculpation.  Borrower’s obligations under this Agreement are subject to the
provisions of Article 15 of the Note, and such provisions are incorporated
herein by reference.

[Remainder of page intentionally left blank; signature page follows]








15




--------------------------------------------------------------------------------







[SIGNATURE PAGE TO RESERVE AND SECURITY AGREEMENT]

IN WITNESS WHEREOF the undersigned have executed this Agreement as of the date
and year first written above.







BORROWER:

 

 

 

TALON FIRST TRUST, LLC,

a Delaware limited liability company

 

 

 

By:

Talon OP, L.P., its sole member

 

 

 

 

By:

Talon Real Estate Holding Corp., its

general partner

 

 

 

 

By:

/s/ Matthew G. Kaminski

 

Name: Matthew G. Kaminski

 

Title: Chief Executive Officer
















[SIGNATURES CONTINUE ON FOLLOWING PAGE.]





N-266951

RESERVE AND SECURITY AGREEMENT







--------------------------------------------------------------------------------












LENDER:

 

RCC REAL ESTATE, INC.,

a Delaware corporation

 

 

 

By:

/s/ David Bloom

 

Name: David Bloom

 

Title: President
































N-266951

RESERVE AND SECURITY AGREEMENT







--------------------------------------------------------------------------------







[EXHIBITS AND SCHEDULES OMITTED]





1


